          Case 2:20-mj-00182-DUTY
                 Case 1:19-cr-00463-DLC
                                    Document
                                        Document
                                             2 Filed
                                                  6 01/14/20
                                                     Filed 01/27/20
                                                               Page Page
                                                                    1 of 1 1 Page
                                                                             of 1 ID #:2




                                        UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA                        ~ Q~~ n
                                                                                                  u
                                                                  CASE NUMBER:
UNITED STATES OF AMERICA
                                                    PI,AINT'IFF              /9 C~l ~                 ~~
                  4'.
                                                                         REPORT COMMENCING CRIMINAL
                                                                                        ACTION
 USNIS# ~~/~%~l~ ~~'n?~                         DEFENDANT
                                                                                                 -~       ~-       sue
TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                                            c
                                                                                                                   c,,,,
                                                                                                      r- t.;~..    ~,,,
                                                                                                                           "1`+
All areas must be completed. Any area not applicable or unknown.should indicate "N/A".       ~        `'"''
                                                                                             ~        ;yam,`,

                             /'~l~ l2v ZV
 1. Date and time of arrest: ~                               ~Q,p~               ❑ AM        M           :-~--+
                                                                                                            == ~   ~.      F'i
                                                                                            r         rt-'.~;'_'
                                                                                                         e         3
2. 'the above named defendant is currently hospitalized a d cannot be transported to cour for`~~r;~ignr~t or
                                                                                                            s
    any other preliminary proceeding:    ❑Yes                o
                                                                                                                   W

3. Defendant is in U.S. Marshals Service lock-up (in this court building):          es     ~ No

4. Charges under which defendant has been booked:



5. Offense charged is a:      Felony      ❑Minor Offense               ❑Petty Offense      ❑ Other Misdemeanor

6. Interpreter Required:   ~ No          Yes        Language: .S~
                                                                '
                                                                ✓~jf/`~7

7• Year of Birth: /~~~

8. Defendant has retained counsel:             Nn
    ❑ Yes        Name:                                                   Phone Number:


9• Name of Pretrial Services Officer notified:~~1f' ~ yv `~"~~~(~~1 i/1~

10. Remarks (if any):


11. Name: S(~. Z~1-cl~(ry     ~~vy~~,,Q.s                  (pease print)

12. Office Phone Number: ~6~ _ Q~ —                 g                       13• Agency~~

14. Signature:                 ~,~~                                         1 S. Date: 11 ~ U 1'~jZ~


CR-64 (05/18)                            REPORT COMMENCING CRIMINAL ACTION
